Citation Nr: 0908759	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-06 829	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for a heart 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to March 
1955.  The Veteran died in November 2003.  The appellant is 
the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In a March 26, 2004 decision, the Board held that new and 
material evidence had been received to reopen the Veteran's 
claim for service connection for a heart disability and 
remanded the case to obtain a VA examination and opinion, as 
well as Social Security Administration records.

Unfortunately, the Veteran died in November 2003 during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The Veteran's appeal became moot by virtue of his 
death, and the Board, therefore, lacked jurisdiction to issue 
the March 26, 2004 decision.

Accordingly, the March 26, 2004 Board decision addressing the 
issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for a 
heart disability is hereby vacated.

This order to vacate the Board's March 26, 2004 decision does 
not preclude any derivative claim that may be brought by a 
survivor of the Veteran (which is being addressed in a 
separate decision).  38 C.F.R.  § 20.1106 (2008).

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This vacatur is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).  The merits of the issues set forth above are 
addressed in a separate decision.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


